DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 8/25/2021 Claims 1, 2, 3, 4, 5, 6, 10, 11, 12, 13, 14, 15, 16, 20 are amended. Claims 7, 8, 9, 17, 18, 19 are original. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant argues on page 12 of the remarks that Denizot fails to teach a watcher status indicative of not only when an object of interest is watched, but also when the object is not adequately watched.
 Examiner respectfully disagrees. Denison teaches in Fig. 7: security officers watch their phones for photos and comment of the object of interest. Examiner notes that in Fig. 7 it would be obvious if operator is not watching the display monitor.
Applicant argues on page 12 of the remarks that Denizot also fails to disclose “receive an available watcher identifier corresponding to an available watcher at the incident scene, wherein the available watcher is selected from the plurality of responders.”
Examiner respectfully disagrees. Denizot in para [0159] teaches, transmission of information regarding the owner from the processing server to the security officers and in particular to the border police. Fig. 6; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him. 

Dependent claims 2-5 inherit all of the limitations of independent claim 1 and are rejected for the same reasons.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-4 6-9, 11-19  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2015/0208058, Denizot et al. (hereinafter Denizot) in view of U.S. Patent Application 2010/0026802, Titus et al. (hereinfater Titus).

2. 	Regarding Claim 1, Denizot discloses A system for identifying watchers of an object of interest at an incident scene (abstract; fig. 4; unattended luggage incident), the system comprising:
(Fig. 7; abstract, [0017] and [0156]; server is connected to cameras and is able to send/receive messages to officers on the ground); and
 	an electronic processor communicatively coupled to the communication interface (Fig 1; [0070], processing server 1 with hardware comprising microprocessors displayed on screen 2), and configured to receive, via the communication interface, an object identifier corresponding to the object of interest ([0017] and [00156]; server is connected to cameras and is able to send/receive messages to officers on the ground of unattended luggage);
 	determine a watcher status for the object of interest ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”),
 	the watcher status including an indication of which of a plurality of responders at the incident scene are watching the object of interest (Fig. 7: security officers watch their phones for photos and comment of the object of interest);
 	responsive to the watcher status indicating that the object of interest is not adequately watched (Fig. 7: Examiner notes that the operator may not watching the display monitor),
 	generate a notification message based on the watcher status and the object identifier (Fig. 7: sending a message to the security officers; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him); and
 	receive an available watcher identifier corresponding to an available watcher at the incident scene ([0017], The user may have received information on the situation of the object via a call from a security officer), wherein the available watcher is selected from the plurality of responders (Fig 7; [0159], transmission of information regarding the owner from the processing server to the security officers and in particular to the border police);
message to the available watcher at the incident scene (Fig. 6; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him).
 	Denizot does not explicitly disclose an object identifier
 	Titus teaches an object identifier ([0157]-[0159], identification of an object as belonging to a particular category or class. Examples of a classification include: a person; a dog; a vehicle; a police car; an individual person; and a specific type of object)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Denizot to classify objects of interests as taught in Titus for the purposes of optimizing video surveillance to identify desired portions of the video being monitored (Titus, [0029).

3. 	Regarding Claim 2, Denizot discloses The system of claim 1, wherein the electronic processor is further configured to determine a watcher identifier corresponding to the object identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); and determine the watcher status based on the watcher identifier and the available watcher identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”).

4. 	Regarding Claim 3, Denizot discloses The system of claim 1, wherein the electronic processor is further configured to determine at least one watcher identifier corresponding to the object identifier ([0092], A security service assumes responsibility for abandoned baggage, and it is surrounded by a security perimeter); 
([0001], security management within decision-making centres for sensitive sites such as airports, stadiums, stations or others);
 	determine a watcher threshold for the object of interest ([0084], FIG. 2 also shows a time line 13 with a first cursor 14 representing the present time and a second cursor 15 representing past time. Preferably, the monitors 11 and 12 display video recordings corresponding to the moment in time of the second cursor), the watcher threshold including an indication of whether a sufficient quantity of responders is watching the object of interest ([0159], FIG. 7 shows an example of the transmission of information regarding the owner from the processing server to the security officers and in particular to the border police); and 
 	determine the watcher status based on the quantity of watchers and the watcher threshold ([0084], monitors 11 and 12 display video recordings corresponding to the moment in time of the second cursor. This second cursor can be moved by the user so as to navigate in time).

5. 	Regarding Claim 4, Denizot discloses The system of claim 1, wherein the electronic processor is further configured to determine a watcher identifier corresponding to the object identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); 
 	determine a watcher priority threshold of the object of interest ([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis), the watcher priority threshold including an indication of whether responders of sufficient rank and role are watching the object of interest ([0159] FIG. 7 shows an example of the transmission of information regarding the owner from the processing server to the security officers and in particular to the border police); 
([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis); and
 	determine the watcher status based on the watcher priority and the watcher priority threshold ([0084], monitors 11 and 12 display video recordings corresponding to the moment in time of the second cursor (e.g. user/ watcher). This second cursor can be moved by the user so as to navigate in time).

6. 	Regarding Claim 6, Denizot discloses The system of claim 2, wherein the electronic processor is further configured to receive a first video stream including the object of interest (Figs 2, 6, 7); 
 	detect the object of interest in the first video stream ([0084], monitor 11 display video recordings corresponding to the moment in time of the second cursor), the object of interest detected using an object classifier based on the object identifier ([0091]-[0097]); and 
 	detect the watcher identifier on the object of interest (Fig. 4; [0013],the three activities which take place consecutively in order to find the owner are: [0114] Identifying the owner [0115] Locating the owner [0116] Tracking the owner of the luggage).

7. 	Regarding Claim 7, Denizot discloses The system of claim 6, further comprising:
 	a display communicatively coupled to the electronic processor (Fig. 1: display 2 coupled to processing server); 
 	wherein the electronic processor is further configured to generate a first modified video stream by superimposing the watcher status on the first video stream (Fig. 7: sending a message (e.g. video) plus comment); and
(Fig. 7: sending message onto mobile display of security officer).

8. 	Regarding Claim 8, Denizot discloses The system of claim 7, wherein the electronic processor is further configured to generate the first modified video stream by superimposing the watcher status and the notification on the first video stream (Fig. 2, 6, 7; [0048], The monitors can be video windows overlaid on a screen having the 3D visualization in the background) .

9. 	Regarding Claim 9, Denizot discloses The system of claim 7, wherein the electronic processor is further configured to receive a second video stream including the object of interest (Figs 2, 6, 7); 
 	detect the object of interest in the second video stream (Fig 2: monitor 12); 
 	detect a second watcher identifier on the object of interest ([0084], monitor 12 (e.g. second monitor) display video recordings corresponding to the moment in time of the second cursor. Examiner notes that the cameras can be used to monitor security guards monitoring the object of interest similar to what is shown in Applicant’s drawing Fig. 1); 
 	determine the watcher status for the object of interest based on the watcher identifier, the second watcher identifier, and the available watcher identifier ([0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis;
 	generate a second modified video stream by superimposing the watcher status on the second video stream receive a user input corresponding to one of the watcher identifier and the second watcher identifier (Fig. 2, 6, 7; [0048], The monitors can be video windows overlaid on a screen having the 3D visualization in the background); and
(fig. 1: 2; Fig. 7), either the first modified video stream or the second modified video stream based on the user input (Fig 7; [0159], a photo is extracted from a monitor and the operator writes a comment in the still video). 

10. 	Claim 11 is the method claim, rejected with respect to the same limitation rejected in the system claim 1.

11. 	Claim 12 is the method claim, rejected with respect to the same limitation rejected in the system claim 2.

12. 	Claim 13 is the method claim, rejected with respect to the same limitation rejected in the system claim 3.

13. 	Claim 14 is the method claim, rejected with respect to the same limitation rejected in the system claim 4.

14. 	Claim 16 is the method claim, rejected with respect to the same limitation rejected in the system claim 6.

15. 	Claim 17 is the method claim, rejected with respect to the same limitation rejected in the system claim 7.

17. 	Claim 18 is the method claim, rejected with respect to the same limitation rejected in the system claim 8.

18. 	Claim 19 is the method claim, rejected with respect to the same limitation rejected in the system claim 9.

19. 	Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Denizot in view of Titus as applied to claim 1 above, and further in view of U.S. Patent 7209035, Tabankin et al. (hereinafter Tabankin).

20. 	Regarding Claim 5, Denizot discloses The system of claim 1, wherein the electronic processor is further configured to determine a watcher identifier corresponding to the object identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); 
 	determine a critical watcher identifier for the object of interest ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”), the critical watcher identifier identifying a particular of responders that is deemed to be critical ([0091]-[0093], Suspect baggage: this is a piece of abandoned baggage the owner of which has not been found, and which is considered dangerous by the bomb-disposal experts after analysis);  
 	determine the watcher status based on the critical watcher identifier and the watcher identifier ([0017], in the case where the alarm is raised by an officer on the ground, the status is implicitly determined as “watched”); and
 	transmit the notification based on the critical watcher identifier (Fig. 6; [0154]-[0156]; once the owner of the luggage has been identified on the videos, a message is prepared and sent to some officers on the ground to track him).
However, Denizot in view of Titus not explicitly disclose the critical watcher identifier identifying a particular of responders that is deemed to be critical
 	Tabankin teaches the critical watcher identifier identifying a particular of responders that is deemed to be critical (Fig. 2a, 2b; Col 2 lines 9-16. security device can be used for locating dense objects in luggage bags, identifying objects of interest in closed containers. Col. 5 lines 41-65. If there are dense objects, the airport personnel would then know they need to call for back up help or call the bomb squad because an object of interest or concern is in the bag)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Denizot in view of Titus to incorporate a hand held scanner as taught in Tabankin for the purposes of detecting dense objects that would raise the level of concern for a particular item/object to inform the watcher to make it a critical situation. Hence, improving the level of security alerts in a public setting.

21. 	Claim 15 is the method claim, rejected with respect to the same limitation rejected in the system claim 5.


22. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Denizot in view of Titus as applied to claim 6 above, and further in view of U.S. Patent 9465129, Olsson et al. (hereinafter Olsson)

23. 	Regarding Claim 10, Denizot in view of Titus discloses The system of claim 6, 
 	However Denizot in view of Titus does not explicitly disclose wherein the electronic processor is further configured to detect at least one optical laser marker on the object of interest, the modulation of the laser marker corresponding to the watcher; and 
 	detect the watcher identifier based on the at least one optical laser marker 
 	Olsson teaches detect at least one optical laser marker on the object of interest, the modulation of the laser marker corresponding to the watcher (Figs 1-5; locator carries multiple cameras and laser-markers); and 
 	detect the watcher identifier based on the at least one optical laser marker (Fig. 5: lower laser markers 514 and 516)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera security system as taught in Denizot to incorporate laser markers with the camera security system as taught in Olsson for the purposes of providing the security team a physical presence using laser dots on the object of interest area being monitored.

24. 	Claim 20 is the method claim, rejected with respect to the same limitation rejected in the system claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422